Except as to plaintiff Benjamin Stern and defendant Papkin, judgment is unanimously reversed and a new trial ordered, unless the several plaintiffs consent to a reduction of the verdict in their favor as follows: Howard Stern, from $3,500 to $2,000; Mollie Rock, from $10,000 to $4,000; Louis Rock, from $2,000 to $1,000; Rebecca Rothfarb, from $4,000 to $2,000; Isidore Rothfarb, from $1,250 to $1,000. In the event that any of these plain*934tiffs fails to stipulate as to the reduction herein indicated, the nonassenting plaintiff may make appropriate application to sever as to his or her cause of action. As to the plaintiff Benjamin Stern and defendant Papkin, the judgment is affirmed. Order appealed from is unanimously affirmed, without costs. Settle order on notice. Present — Cohn, J. P., Breitel, Bastow, Botein and Bergan, JJ. [See post, p. 936.]